NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                          2007-3048


                                       IRA SHELTON,

                                                           Petitioner,


                                               v.


                        MERIT SYSTEMS PROTECTION BOARD,

                                                           Respondent.



      Ira Shelton, of Fairfield, California, pro se.

      Calvin M. Morrow, Attorney, Office of the General Counsel, United States Merit
Systems Protection Board, of Washington, DC, for respondent. With him on the brief were
B. Chad Bungard, General Counsel, and Rosa M. Koppel, Deputy General Counsel. Of
counsel was Rosalyn L. Wilcots.


Appealed from: United States Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit


                                         2007-3048


                                      IRA SHELTON,

                                                                  Petitioner,

                                             v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                                  Respondent.


                            __________________________

                            DECIDED: June 12, 2007
                            __________________________


Before MICHEL, Chief Judge, MAYER and DYK, Circuit Judges.

PER CURIAM.

       Ira Shelton appeals the decision of the Merit Systems Protection Board,

dismissing her appeal for lack of subject matter jurisdiction. Shelton v. Dep’t of the

Army, SF-0752-04-0040-B-1 (MSPB Mar. 6, 2006). Because Shelton has failed to set

out any allegation that, if true, would establish involuntary retirement, we affirm.

       Shelton contends that her decision to retire was the product of improper agency

action, coercion, intolerable working conditions, and agency misinformation. Each

contention, however, is without merit.       Substantial evidence supports the board’s

determination that Shelton’s supervisors made reasonable efforts to find her an
appropriate office space and that they did not improperly interfere with her job functions.

We find no err in the board’s determination that Shelton was not the subject of a

conspiracy to prevent her further promotion. And, the board correctly determined that

she was neither misinformed about, nor coerced into accepting, the 1997 opportunity to

retire with voluntary separation incentive pay.




2007-3048                                    2